      Case 1:16-cv-05263-AKH Document 368 Filed 02/14/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YOR K


FUN D LIQU IDAT ION HOL DING S LLC, as
assignee and successor-in-interest to Fron tPoin t
Asian Even t Driven Fund L.P., on beha lf of itself
and all others similarly situated,

                                      Plaintiff,

                         V.                                Docket No. 16-cv-05263 (AKH)

CITI BAN K, N.A., BAN K OF AME RICA , N.A.,
JPM ORG AN CHA SE BAN K, N.A., THE ROY AL
BAN K OF SCO TLA ND PLC , UBS AG, BNP
PAR IBAS , S.A., OVE RSE A-CH INES E BAN KING
COR POR ATIO N LTD ., DEU TSC HE BAN K AG,                         USDCSDNY
CRE DIT AGR ICOL E COR POR ATE AND                                 DOCUMENT
INVE STM ENT BANK, CRE DIT SUIS SE AG,
STA NDA RD CHA RTE RED BAN K, DBS BAN K                            ELECTRONICALLY FILED
LTD ., UNIT ED OVE RSE AS BAN K LIM ITED ,
 AUS TRA LIA AND NEW ZEA LAN D BAN KING
 GRO UP, LTD., THE BAN K OF TOK YO-
 MIT SUB ISHI UFJ, LTD ., THE HON GKO NG AND
                                                                   DATE FILE D:
                                                                                    --~-,-+--
                                                                   DOC #: ----- :...-+ r-.:-: ,-+-+ ,-,-



 SHA NGH AI BAN KING COR POR ATIO N
 LIM ITED , AND JOH N DOE S NOS . 1-50,

                                       Defendants.




                                                       E
                    MOTION FOR WITHDRAWAL OF APPEARANC
                                                                     PLC, Barclays Bank PLC
               Pursuant to Local Civil Rule 1.4, defendants Barclays
                                                      by and through their unde   rsigned counsel,
and Barclays Capital Inc. (collectively, "Barclays"),
                                                      es entered by Davi d H. Braff, Yvonne S.
 respectfully request the withdrawal of the appearanc
                                                          sel for Barclays in the above-captioned
 Quinn, Jeffrey T. Scott and Matthew J. Porpora as coun
                                                     these actions by the law firm of Boie   s
 action. Barclays will continue to be represented in

 Schiller Flexner LLP.
      Case 1:16-cv-05263-AKH Document 368 Filed 02/14/19 Page 2 of 2




Dated: Febru ary 13, 2019
       New York, New York


                                          ls/Ma tthew J. Porpo ra
                                          David H. Braff
                                          Yvon ne S. Quin n
                                          Jeffrey T. Scott
                                          Matth ew J. Porpo ra
                                           SULL IVAN & CRO MWE LL LLP
                                           125 Broad Street
                                           New York, New York 10004
                                           Telephone: (212) 558-4000
                                           braffd @sul lcrom .com
                                           quinny@sullcrom.com
                                           scottj@sullcrom.com
                                           porpo ram@ sullcr om.co m

 SO ORD ERED .
         J!f-,
 Febru ary  2019


                                                 onorable Alvin K. Hellerstein
                                          Unite d States Distr ict Judge




                                      2
